Russia-EU summit (debate)
The next item is the Council and Commission statements on the Russia-European Union summit.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the eighteenth EU-Russia Summit was held last week in Helsinki. In accordance with established practice, the Summit dealt with the 'four common spaces' the two sides share, as well as international issues more widely. The Northern Dimension Summit between the EU, Russia, Norway and Iceland was held at the same time.
Our wide-ranging discussion on matters crucial to relations between the EU and Russia was conducted in a constructive atmosphere. With regard to the new EU-Russia treaty, we saw that the process of establishing a negotiating mandate had been an intensive one over the previous few weeks. The EU will continue to deal with the issue of the mandate, with the aim of commencing talks as soon as possible. Four Permanent Partnership Council ministerial meetings have been held this autumn to enhance concrete cooperation. These have been between the EU and Russian Ministers for Transport, the Environment, Justice and Home Affairs and Foreign Affairs.
With regard to the Common Economic Space, we found that there had been positive developments in many sectors of cooperation. Agreement was reached at the Summit on charges for Siberian overflights and putting an end to them. Furthermore, European Union and Russian Heads of State or Government recognised the enormous common interest that they had and the dependence on both sides in energy relations. The European Union highlighted the importance of the principles of transparency, predictability, reciprocity and openness in energy markets, investment and the transit infrastructure. These principles should also be incorporated in the new EU-Russia treaty. The Union insisted that the parties must guarantee their commitment to comply with the Energy Charter.
Other themes of the discussion were the growth in trade and investment between the European Union and Russia, traffic congestion and the development of an electronic customs clearance system, on which we made very obvious headway. We said that progress in the talks on Russia's membership of the World Trade Organisation will have a very positive effect on the economic space shared by the EU and Russia. Negotiations on extensive and comprehensive free trade between the EU and Russia can be started when Russia has joined the WTO. The dialogue on the environment endorsed at the EU-Russia Permanent Partnership Council (Environment) in October will create a basis for wide-ranging cooperation.
Cooperation in the area of justice and home affairs has made progress in many sectors. We considered it of major importance that the agreements on visa facilitation and the readmission of illegal immigrants signed in May should come into force as quickly as possible.
On human rights, the European Union voiced its concern regarding the situation in Chechnya, and was of the opinion that it was important that all human rights crimes should be investigated thoroughly and individuals guilty of them brought to justice. The EU also mentioned the matter of preconditions for developments in the rule of law, for freedom of expression and for an independent media, including investigations into the murder of Anna Politkovskaya and the Mikhail Khodorkovski case. The EU referred to the human rights consultations organised at the start of November, which went more deeply into these issues and examined the human rights situation in Russia more exhaustively. The EU said that it was committed to closer cooperation on human rights and developing consultations on the subject.
The European Union and Russia stressed the importance of direct contact between their citizens as a basis for a strategic partnership. This partnership can be enhanced in particular in the domains of education and culture. Cooperation between universities, as well as student exchange programmes between the Union and Russia, have been high up on the agenda this autumn, and we want to put effort into this in the future too.
Our view was that cooperation in international matters is important for security and prosperity in Europe as a whole. We recognised how positively relations had developed in the context of several international matters. Cooperation between the Union and Russia must nevertheless be made to move in a more obvious direction. Some of the international issues raised were the Western Balkans, the Middle East peace process, the situation regarding North Korea, Georgia, Belarus and Moldova.
A Northern Dimension Summit was held to run alongside the EU-Russia Summit. At this summit, new basic documents, the Political Declaration and the Framework Document, were approved. With these decisions in place, the Northern Dimension will be renewed from the start of next year. The renewed Northern Dimension represents the common policy of four equal partners: the European Union, Russia, Norway and Iceland.
The Northern Dimension policy covers a vast geographical area, including the Baltic Sea, Northwest Russia, and the Arctic regions. It supports the implementation of the four common spaces between the EU and Russia in this geographical area. Moreover, the Northern Dimension focuses on special issues in northern regions, such as the vulnerable environment, indigenous peoples and health.
A joint steering group of partners is to be set up for the Northern Dimension to speed up practical cooperation. The existing Northern Dimension partnerships - that is, the Environmental Partnership and the Partnership in Public Health and Well-being - we want to continue and develop further. We shall also aim to examine the potential for applying the partnership model in the transport and logistics sector and strengthen cooperation in the area of energy efficiency.
Member of the Commission. Mr President, I am most grateful for the opportunity to inform you about the EU-Russia Summit, which took place in Helsinki. This was the third EU meeting with President Putin this year, following the one in Sochi in May and the dinner in Lahti, which gave us a good opportunity to speak about energy issues.
Like my colleague, I greatly welcome the fact that Commission Vice-President Barrot and Minister Levitin were finally able to sign the Protocol on Siberian overflights. We have been working on this issue for many years and this is an important achievement, bringing an end to a persistent irritant in EU-Russia relations. It was also one of our conditions for Russia's WTO accession. Therefore I warmly welcome this achievement and thank Mr Barrot for his efforts.
Immediately before the summit, we had a very good discussion on closer economic integration with EU and Russian business leaders. They delivered a message of strong support for the benefits this would bring to the business communities on both sides. Later, at the summit, there was a consensus that we should carry forward work on this subject over the coming months. Our vision is the creation of a common economic area, essentially operating the same rules and providing for fair trade.
On energy, President Putin confirmed that the Energy Charter Treaty would not be ratified as it stands, but he also clearly expressed willingness to come to a deal that would respect the interests of both sides and include the principles of the Energy Treaty, as he said in Sochi. He called for reciprocity, including access for Russian capital to key strategic industries in the European Union.
It is unfortunate that it was not possible to announce the opening of negotiations for our new strategic agreement. However, I am confident that the remaining difficulties will be resolved shortly. President Barroso made it clear, after the inspection carried out by officials of our Food and Veterinary Office, that we consider that the ban on certain Polish exports is not proportionate. He pressed President Putin strongly to lift it and, in any case, to agree to tripartite talks between Poland, Russia and the Commission to settle this issue. President Putin made it clear that the issue was not Polish meat as such, but the transit of meat from other countries through Poland to Russia. Finally, as far as the new agreement is concerned, it was reconfirmed, vitally, that there will be no legal vacuum when the current agreement reaches the end of its initial ten-year period. Even though we have not yet started negotiations for an agreement, we can continue and we have a legal basis.
Another important issue already mentioned tonight is that of the long queues of vehicles waiting to enter Russia at EU borders. We agreed to give urgent attention to that. A mission involving the Commissioner for Taxation and some Member States had already taken place at the various borders between Russia and the Member States. We all noted that the origin of this problem was the growth in trade, namely the increase in trade between the EU and Russia, on the one hand, and the overall increase of trade with Russia, including transiting, on the other. But the infrastructure is already at maximum capacity and Russian procedures are cumbersome. For instance, there are currently seven security procedures, which Mr Putin has promised to reduce to two. That is very important. For its part, the Commission will shortly be making proposals in its report to address some of these customs issues. We also offered to cooperate on a pilot project. The question is whether data can be dealt with on the basis of a computer-based system.
There was also a generally positive assessment of cooperation on Freedom, Security and Justice. The Russian side said that the agreements on visa facilitation and readmission would be sent for ratification soon. This is very positive, because readmission also helps the European Union.
I would like to express my appreciation for the Parliamentary Cooperation Committee's input on Kaliningrad. On this matter, Russia raised the future of the Lithuanian scheme for cost-free visas, aluminium export duties and the treatment of minorities in Latvia and Estonia. We made it clear that these issues have either already been resolved or, in the case of visas for visitors from Kaliningrad to Lithuania, can be addressed.
On external security, the European Union pressed for more cooperation in the common neighbourhood, while Russia emphasised non-proliferation and disarmament, particularly with regard to Iran and North Korea. President Barroso outlined progress towards meeting the Kananaskis commitments. It was agreed that new ways to cooperate on crisis management should be pursued.
We also raised concerns regarding the human rights situation in Russia, notably the killing of Mrs Politkovskaya. President Barroso indicated that the perceived lack of due process caused concern in the European Union. As requested by the President of Parliament and other honourable Members, he also raised the case of Mikhail Khordorkovsky. President Putin defended the situation in Russia.
I will not repeat the comments made by the Presidency on foreign policy issues other than to note the importance we attach to cooperation at the United Nations on Iran, to promote the six-party talks on North Korea and to work with Russia in the Middle East through the Quartet. Russia asked for an urgent meeting of the Quartet, which we hope will take place before Christmas. We also need to work intensively to reduce our differences on Georgia and Kosovo, on which an exchange of views was held.
Finally, as my colleague said, the special Northern Dimension Summit took place for the first time. It was a success and I welcome Russia's involvement in that overall idea.
on behalf of the PPE-DE Group. - Mr President, a close partnership between Russia and the European Union is of vital interest to both sides, but for that partnership to be viable it must be based on balance: balance between the interests of the Union and the interests of Russia, and balance as regards economic issues and issues of democracy and fundamental human rights.
Looking at recent summits, some progress was made. As was mentioned, rights in respect of Siberian overflights will meet WTO standards. That is a good thing. The visa facilitation of last year is also a good development. However, in general, the summit was disappointing. The Polish veto plays a major role. Although in general we are against vetoes and we must all work together to get this veto from the table, I must say that the European People's Party understands the Polish position. We agree with Commission President Barroso, who has called the ban on Polish meat by Russia an excessive reaction. He saw no reasons for maintaining this ban. That is why the European People's Party calls upon Russia to work constructively with us to get this veto from the table by finding ways to lift the ban on Polish meat.
We would like to see the same attitude to Georgia. We hope that, as regards Moldova, the ban will go from the table - we saw an announcement about that today and we would ask Russia not to threaten to have bans on all of the European Union when Romania and Bulgaria enter.
If we can proceed with the negotiations, let us talk about balance and economy. If Russia wants to invest in our industries, we must be able to invest in the same way in Russian industries. Let us talk about the energy chapter, where we hope, after the agreement in principle, that the basic principles of the chapter will be accepted.
Last but not least, let us talk about human rights. I hope the human rights dialogue can take place in public. I really hope that Russia will send good signals after the recent suspicious assassinations by first of all catching the killers of Anna Politkovskaya. Let us, as Europe, be united on this more than ever before.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, as the representatives both of the Council and of the Commission have indicated - without, however, spelling it out explicitly - there is no doubt that relations between the European Union and Russia have become problematic. My group was in favour of embarking on negotiations with Russia, on the grounds that this would have been the test of whether or not that country really was willing to engage in fair negotiations and arrive at fair outcomes, but we do very much understand what motivated Poland to exercise its veto, and, if discriminatory action is being taken - for that is how I understand what the Commissioner said - then Poland deserves our full solidarity. We cannot tolerate discriminatory or unfair treatment of any one or more Member States of the EU.
Secondly, what is absolutely necessary now is that the European Union should act as one. It is not acceptable that individual countries should set off on solo jaunts and make it possible for Russia to cherrypick certain countries with which to carry on separate negotiations. I trust that solidarity within the European Union will remain unimpaired.
Thirdly, our common neighbours need support, for they are in a difficult position where Russia is concerned. It is the idea of offering them support that underpins our ideas for an EU/Black Sea community, which we will be discussing in this House in December.
Fourthly, there is the human rights issue, about which we will not be silent, whether or not we now start negotiations, but we cannot possibly accept it when President Putin says, on the one hand, that he has nothing to do with all the things that are going on, while, on the other, doing nothing to ensure that those who are responsible end up before a judge. It is the President of Russia who now needs to deal with this matter - him and nobody else. None of us - certainly none of the members of my own group - wants another Cold War with Russia, but we will not be silent for as long as such violations of human rights are going on as we see at present, resulting in the deaths of people who are contending for the free expression of opinion in Russia.
(Applause)
on behalf of the ALDE Group. - (FI) Mr President, a new atmosphere of cooperation has emerged between the European Union and Russia in recent months: the Spirit of Lahti, as it was called after the informal summit in the autumn. Furthermore, it was in this selfsame spirit that we were able to bring off the recent EU-Russia Summit.
A feature of the Spirit of Lahti is the ability to deal with difficult matters openly. There were also frank discussions in Lahti and Helsinki on questions of human rights and democracy. At the summit meeting in Helsinki, agreement was hampered by a row which prevented the recommencement of talks on the new partnership agreement. The parties might nevertheless have realised that they could work together on the basis of the current agreement, which is still in force for the time being.
Talks on the new partnership agreement must get under way as soon as possible. New ideas on how to improve cooperation, on the other hand, can be generated on the basis of the current agreement.
There was a positive outcome at the Summit in two important areas. First, payments for Siberian overflights will gradually start to be reduced, and they will be phased out entirely by 2013. Next, agreements between the EU, Russia, Norway and Iceland on the Northern Dimension were signed while the Summit was being held. Thus, in the north we reached a new agreement which will provide a framework for cooperation in the four 'spaces' which the EU and Russia have agreed on establishing.
Lorry queues on the border between the EU and Russia were discussed. Discussions on this have been taking place today at talks between the Finnish and Russian Prime Ministers in Moscow. The problem is that checks on the Russian side can be carried out by as many as seven officials. Now that number is being dropped to two, and border checks will be speeded up in other ways too. In any case, we need a quick solution to this urgent problem.
on behalf of the Verts/ALE Group. - (FR) Mr President, ladies and gentlemen, the relations and discussions between Europe and Russia are like surrealist art or a Woody Allen film.
One of two things is true. Either Polish meat is bad, in which case Mr Putin is right and this meat must no longer be distributed in Europe. Or Polish meat is good, in which case it can be distributed in Europe and what Mr Putin and Russia are doing is unjust and sanctions must be taken against them. There is no question of exaggerating or not exaggerating: either it is true or it is not true, that is all.
Secondly, with regard to human rights, Mr Putin, with his angelic face of a judoka trained by the KGB, repeats to us time and again: 'I have nothing to do with this business'. Assassinations take place all over Europe, a woman is assassinated in Moscow, an ex-KGB agent is assassinated in London and Mr Putin repeats: 'I have nothing to do with it'. Evidently, it was Mr Khodorkovsky who, from his prison, organised the assassination of Mrs Politkovskaya and it was Mr Lebedev who, from his prison, organised the assassination of the ex-KGB agent.
Only one thing is certain: the laws passed in the Duma are laws that have been passed by Mr Putin's party, with the result that the opposition no longer has the right to speak, that non-governmental organisations no longer have the right to voice their opinions and that European foundations no longer have the right to exist. Again, on this subject, Mr Putin tells us: 'I have nothing to do with these events. I was at a conference in Paris, in London or I do not know where and I do not know what has been passed in the Duma.'
We must not be taken for fools. I would prefer it if there were no prospect of cold war. No one wants cold war, but everything has its limits. We cannot accept that a public politician should lie to us continually: either Mr Putin chooses to be polite and to answer our questions, or we will take a different tone with Mr Putin. We may need his energy, but we do not need someone who constantly mocks us.
(Applause)
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, it would be very bold to claim that the last summit in Finland was a success, although we made our own contribution to the summit. Our so-called solidarity was of absolutely no use. Whilst it is true that Russia needs the Union, it is also the case that the Union needs Russia. As long as we pursue an increasingly fierce Russophobic line, Russia will pragmatically continue to work together with the no-less-pragmatic EU Member States that are her biggest economic partners, that is to say, Germany, the Netherlands and Italy, among others. This cooperation continues apace, to no one's great surprise. We will not integrate a Community perspective into the energy agreement with Russia if we simply favour European firms and help them to make profits from Russian energy supplies. We will not enjoy mutually advantageous and much-needed relations with Russia, if, for example, in official negotiations between EU and Russian parliamentary delegations, some of the seats reserved for the EU Parliament's representatives remain empty. It is hard to negotiate properly with one's eyes and ears closed.
on behalf of the UEN Group. - (PL) Mr President, there is every indication that Russia does not wish to accept the implications of the 2004 enlargement. It is failing to proceed with the signature of border treaties with Latvia and Estonia, and has resorted to the use of gas to blackmail some Member States. Most recently, Russia has been conducting discriminatory trade policy against Poland, on the basis of forged veterinary certificates. Poland cannot tolerate such discrimination. More importantly, Poland cannot agree to opening talks under conditions dictated by Russia.
I am grateful to the Commission for recognising these problems and seeking solutions to them. I would point out also that the tension surrounding the latest summit involves much more than relations between the Union and Russia, and how that is resolved will determine the standing and future of the whole Union. If Russia succeeds in dividing us, the chances of developing a political Europe and of institutional change will be much reduced, particularly as regards a common foreign policy. It does not make sense to create new institutions if they are not underpinned by common convictions, and if a common political will is lacking.
Should Russia succeed in dividing us now, it will go one step further next year, and in the meantime our common foreign policy will be two steps behind. We should not therefore be surprised if NATO is assuming the political initiative, for instance regarding a common energy policy. NATO is already drawing up a detailed outline of its future role on this vital issue.
on behalf of the IND/DEM Group. - (PL) Mr President, the latest EU-Russia Summit did not bring any specific results. Nonetheless, the way the meeting unfolded allows us to draw several conclusions which could be relevant to future negotiations on the Partnership and Cooperation Agreement.
Firstly, it is standard practice for Russia to resort to tactics aimed at shattering the Union's unity, by presenting current disagreements as bilateral problems with particular Member States. This is what has happened with regard to the ban on imports of Polish foodstuffs. The same tactic had been applied previously to Latvia and other Baltic States. This approach has proved successful because certain groups within the Union joined in with the criticism of Poland, drawing on elements of the rhetoric used by Russia.
Secondly, whilst the Union is very sensitive to the issue of respect for human rights in the Member States and throughout the world, such as in relation to the war on terror, it applies different standards to Russia in this regard. EU decision-makers deliberately avoid posing difficult questions, and if such questions do arise, for example, concerning politically inspired murders or the situation in Chechnya, they unreservedly accept President Putin's evasive responses.
It is worth emphasising that good political and economic cooperation between Russia and the EU is highly desirable, but the unduly submissive attitude the EU has adopted in its dealings with Russia so far will not help attain that objective. Ratifying the Energy Charter Treaty and a more determined response to human rights violations should be deemed priorities in relations with Russia. Maintaining European Union solidarity in dealing with a difficult partner is just as necessary.
Mr President, Russia, in its four common spaces engaging with the EU, remains our strategic partner. We need a strong, united and stable Russia as an ally against rising Islamist terrorism, working with us through the Quartet in solving the Arab-Israeli conflict, preventing in the UN Security Council Iranian and North Korean nuclear proliferation, as well as being a reliable trading partner in its supply of 30% of the EU's gas needs.
Nevertheless, we take a dim view of the atrocities in Chechnya, the deterioration in human rights and democratic freedoms - in particular press freedom, and contract killings of journalists and opponents of the Government, such as my constituent from London, Alexander Litvinenko.
We also reject the traditional Russian habit of cosying up bilaterally to big Member States such as Britain, France and Germany, in order to pressurise others such as the Baltic States and, most recently, Poland, by banning its beef exports. Russia all too frequently invokes phytosanitary regulations to bully troublesome 'near-abroad neighbours' such as Moldova and Georgia, where wine and mineral waters were banned.
Otherwise, Russia uses differential gas pricing by Gazprom as a foreign policy instrument to put pressure on neighbours such as Ukraine. Recently, NATO released a report suggesting that Russia is planning a 'gas OPEC' with Algeria, Qatar, Uzbekistan and Kazakhstan, which would be a serious threat to the EU's external energy security interests. One way of responding to this, particularly after Russia's refusal to sign the Energy Charter Treaty, is to tell President Nazarbayev of Kazakhstan, on his visit to Brussels next week, that his country, like its ethnic cousin Azerbaijan, would be welcome in the European Neighbourhood Policy, rather than Kazakhstan joining Russia, Ukraine and Belarus in the Yalta Treaty's Single Economic Space.
(FI) Mr President, Minister, I will only speak about energy, because one cannot speak about everything, and I want to raise half a dozen points or so. For us, it is vital to have security of energy supply, but what is important for Russia is that it has the security of a permanent customer. We need the market to be opened up on both sides. We also need long-term trade agreements. Russia needs them too, as it has to invest in its energy industry, which is almost in tatters.
The energy debate needs more political guidance on our part. Energy is a very political issue. Despite that, we talk about all manner of things here, but we do not even go to Russia to familiarise ourselves with the energy situation. We need to go there. It has been a long time since anyone went there with this in mind.
Finally, I want to say that energy is now a source of conflict for us with Russia. It cannot be taken care of with electricity or gas, but is a job for the politicians. So we have to act as politicians in the domain of energy, and together with Russia find a form of cooperation that is satisfactory to both sides.
(Applause)
. - (LV) Ladies and gentlemen, the conclusion of the new partnership agreement with Russia is a significant step in our cooperation, which will also help to resolve the energy issue. In the name of good relations, however, we should not disregard the package of demands which we need to put forward to Russia in order for this cooperation to be possible. We should not ignore the fact that in Russia democracy is being squeezed, and there are shocking restrictions on freedom of expression and freedom of the press. Intimidation of political opponents and the murder of journalists are becoming more frequent. In the last seven years, 13 journalists have been killed, but not one contract killing of a journalist has been uncovered. At the same time, Russia's authorities are doing nothing to tackle racism and xenophobia. Quite the reverse: in Russia, violence has become part of the system of government. Russia is using the trade sphere as a foreign policy tool, by putting forward very high standards for its partners, which it, however, uses selectively. The European Union must ensure that Russia displays a genuine will to resolve these issues, and that it concludes border agreements without delay with Estonia and Latvia. This requirement must also be stated in documents, and I would like to thank the Commission for addressing these questions.
(DE) Mr President, our relations with Russia are of strategic importance. Looking at the developments in the Middle East and considering the use made of Russia in the Security Council in matters relating to problem areas such as Iran and North Korea, we know that it is in our interests to have Russia on our side when dealing with these. We also know that mandate to negotiate a new partnership and cooperation agreement is to be extended to include the incorporation into that agreement of matters touching on energy security, democracy and human rights in Russia, and, if that is to be done, then negotiations are necessary, and a veto, by preventing the resolution of such issues, is not helpful.
At the same time, though, it strikes me as of the utmost importance that the Commission and the Council, in the course of their negotiations, should bear it in mind - and you can use this as an argument, if you like - that any such agreement must, at the end of the day, be ratified by Parliament and that we will not accept an agreement that does not include certain conditions that are decisive in terms of solidarity between all Member States of the European Union.
I would like to address one thing that makes it clear that it is self-evidently in our own strategic interest if the European Union acts as one in foreign policy matters, while also making clear that solidarity can be manifested also in smaller matters such as, for example, the issue of trade with Poland. If the impression is given that we are up in arms about the trade measures of a third country when they affect Germany, or the United Kingdom, or France, and make a great song and dance about it, smaller or newer Member States get the idea that their problems are not treated as being equally important, and we end up with a credibility problem. In view of the way in which this issue of trade between Russia and Poland has been handled so far, I can quite understand what the Poles are getting at. No actions are now being taken against a single country, quite simply because there is now only one trade policy.
I therefore ask the Commission, and the member of it with responsibility for trade matters, to put this on the priority list in future, something that was not done for Poland, or, indeed, in the matter between Iran and Denmark three-quarters of a year ago. I think the Commission has to come to understand that this sends an important message to the people living in the Member States, that message being that we take their concerns seriously and care about them. That makes it easier to achieve agreement on other matters.
(PL) Mr President, the Russian Federation applies double standards to Member States of the European Union, dividing them into good and bad states. The good ones are rewarded with normal relations, whereas the bad ones are penalised with sanctions such as trade restrictions. This is the age-old policy of divide and rule.
We do not have any influence on the Kremlin's ambitions, because it is enjoying a renaissance of its imperialist outlook. Its leaders can afford to think this way as the prices of oil and gas are rising and we have to pay them. The way we react to this policy is crucial. If we do not all stand shoulder to shoulder in our response, we will simply be fuelling Russia's imperialist approach to international relations. I am not saying this to put the fear of Russia into us, but to ensure that improved relations between the European Union and Russia are based on a sound and stable footing, and all divisions between the good and the bad, the victors and the vanquished are done away with.
(PL) Mr President, the outcome of the summit in Finland was not what it might have been. Our esteemed Russian partners would do well to learn the lesson of that experience.
Russia and the European Union must recognise that this spells the end of a certain method of resolving issues between Moscow and the EU, and in particular between Moscow and some of the stronger and richer Member States. There can and must be an end to bilateral schemes between Russia and Germany, Russia and France or Russia and the United Kingdom and there must instead be honest debate with the European Union as a whole.
The European Union also needs to learn from this experience. Any issues that might be an obstacle to inclusive agreements should be fully resolved in advance of such a summit. The Russian embargo on Polish meat was a case in point. The rest of the EU should not be surprised that Poland dug its heels in over this issue, which is of great importance to us. We saw it as a kind of litmus test not only of Russia's intentions towards Poland, but also of the intentions of the other Member States towards our country.
In conclusion, I would like to emphasise that we must never allow European solidarity to be an empty slogan.
Mr President, I should like to thank the Commissioner for raising these human rights issues with our Russian partners. However, in the present situation, it is not enough to raise delicate issues. We are also entitled to receive meaningful answers, and then to see changes in the negative pattern that can currently be observed. Only such changes, by means of positive reforms, could stimulate the new trust we badly need to continue our strategic partnership.
At this point, the Commission has to convince the Russian administration that democratic values do not have a second-rate status in our negotiating package. This is just what the democratically minded citizens of Russia expect from us, and we cannot betray them.
Secondly, I encourage the Commission to be more active in standing up for EU solidarity - our basic principle. All too often, the EU regards Member States' relations with Russia as merely a bilateral issue. The EU's message to Russia at this point should be that if political or economic pressure is put on one Member State, then that will be a problem for the whole of Europe. This could convince our partners to change their behaviour.
Finally, the EU does have leverage over Russia. Russia does not care any less about its relations with the EU than we care about them. Russia cares about its image as a global partner, so we should also make Mr Putin work to convince and prove that Russia could get rid of this negative pattern, or at least stop lying to us.
. - (LV) Thank you, Mr President, Mrs Ferrero-Waldner and Mrs Lehtomäki. I think that the work which you have accomplished at the summit and what you discussed was all very good. Of course, we wanted talks to be begun on the new agreement. Why? Because, of course, we want security of energy supplies. I do not think, however, in any case, that we should ignore any of our Member States. What we need here is solidarity. I would just like to point to a few examples from the past year which, in my view, show that Russia's attitude is selective. It began on 1 January by the cutting of gas supplies to Ukraine, and after that we learnt that wine from Moldova was no longer acceptable, but that wine from Transnistria, where the technologies are the same, was acceptable. Next, Georgia failed to obey - suddenly some scoundrel blew up the gas pipeline near Georgia's border, and Georgia had no gas supply for a week or two. Lithuania - the country is selling its shares in the Mazeiku oil refinery to the Poles, not the Russians. Suddenly an oil pipeline cracks, and oil no longer reaches the Mazeiku refinery. Just a short while ago, some of Latvia's canned fish was withdrawn from circulation in Russia. Our food health inspectorate checked tinned food originating from Russia in our country and in Germany, and found the same increase in these substances for which Russia had taken us to task. So I mention these examples of how Russia, unfortunately, always finds a reason to reproach others or suspend supplies or impose an embargo. Thus it seems to me that it is extremely important to include security of these energy supplies in the new agreement. I wish you success in your task.
(HU) Mr President, trade is a very important element of the relations between Russia and the European Union. The basis for trade is legal security and predictability, and to this end, joint trade agreements must be respected.
The EU must insist on full compliance with the principles and rules laid down in the Partnership and Cooperation Agreement. The Russian import ban on Polish meat products and other agricultural produce is an infringement of these principles and rules. These measures are excessive and unjustified. They should have been withdrawn long ago. The debate on trade remains unresolved because Russia does not show any willingness to cooperate.
The EU must insist on the observance of the Partnership and Cooperation Agreement, and must stand in solidarity with our Polish friends, speaking with one voice in order to encourage the Russian party to honour the trade agreements. We must make it absolutely clear that the EU does not tolerate any of its trading partners using discriminatory measures against one of the Member States. A unified position is important as well because Russia is now threatening to impose an import ban on all meat products from the EU because of the accession of Romania and Bulgaria.
This matter also has particular significance from Hungary's point of view, since large quantities of wine are sold in Russia under the label of 'Tokaji' although they have nothing whatsoever to do with the Tokaj region. Russia is thus infringing on the various rules protecting origins laid down in the partnership agreement. It is because of this as well that the EU must take a unified stand on this issue.
(PL) Mr President, the European Union must show solidarity in its dealings with Russia. Moscow wishes to divide the countries of the Union into good and bad partners. The good ones are the largest and richest countries such as Germany and France. Those are the countries with which Mr Putin wishes to conduct his European policy. Bowing to such treatment will mean the end and the enslavement of the European Union. We must speak with one voice in our dealings with Russia. The European Commission should have intervened earlier over the issue of Polish food. Poland's concerns over the building of the northern gas pipeline should also have been taken more seriously.
Russia is an important partner for the EU. We must insist on respect for freedom of expression and association within Russia, and also on respect for human rights and freedom of activity for the opposition.
It is not true that all Poles are anti-Russian. We appreciate Russian culture. We believe Russia is a remarkable nation that has produced outstanding figures in culture, science and music. It paid a very high price for the madness of Bolshevik-Communist utopia. We shall always support those who like Hertzen, Solzhenitsyn, Sakharov, Bukovski, Kovalev or Politkovskaya dared to speak openly about the need for a free and democratic Russia determined to devote all its energies to its own development and to improving the lot of its own citizens, whilst refraining from imperialist subjugation of its neighbours.
President-on-Office of the Council. (FI) Mr President, ladies and gentlemen, first of all, thank you for this intense but worthwhile debate. A sign of good cooperation is that everything, even problematic issues, can be discussed. This prerequisite for good cooperation was met at the EU-Russia Summit. We were able to discuss even these difficult issues in concrete terms, and not just in terms of the principles involved.
It is very obvious from this debate that we need a balance in cooperation between the EU and Russia. In the opening speeches of the Summit, both sides laid great emphasis on the fact that we, the European Union and Russia, exist in a state of great mutual dependence. We are dependent on them for many things, and they are dependent on us.
Part of this balance is the notion that one approaches the partner on an equal footing and, furthermore, with respect. Moreover, the best results in cooperation with Russia are achieved specifically through dialogue and working closely together. That will not come about if we approach the partner in the belief that everything is right with us and everything with them is hopelessly wrong, and that we will teach them what they need to do. The best results are achieved through open dialogue on all issues, at the same time maintaining respect for the partner. The European Union's basic values are not up for negotiation in this dialogue. Our values are not for sale.
The matter of human rights is central to the dialogue between the Union and Russia. Absolutely crucial to their practical implementation is progress in the area of the rule of law in Russia. The Union will be working closely with Russia in many ways to establish the principle of the rule of law.
Our four 'spaces' for cooperation are a good opportunity for closer cooperation, not just in the energy sector, but in many other areas too. Now that we have to work to achieve a new mandate for a new partnership agreement, it is worth remembering that the existing agreement also allows us to cooperate more closely and effectively. So we do not have to just wait around for a new mandate: we can move on on the basis of the present one.
The debate also made much of the importance of solidarity within the European Union. In this case solidarity is very evident in the fact that, right to the last, the Commission and the Presidency of the Council did their utmost to find a solution to the remaining areas of discord and to start talks on the new agreement. In that, unfortunately, we failed, however.
President Putin said very clearly several times that Polish meat is welcome in Russia. From their point of view, the problem is that meat produced elsewhere with Polish labels on it is coming into the country, and that they cannot accept. Continued efforts need to be made to resolve this problem and reach agreement.
Just prior to the Summit, the news broke that the United States of America and Russia had concluded a bilateral agreement on Russia's membership of the World Trade Organisation. As this major step on the road towards Russia's membership of the WTO has now been taken, it is clear that Russia will be joining the WTO in the near future. That will also bring with it new and really positive prospects for economic cooperation between the European Union and Russia. Commissioner Mandelson and Russian Trade Minister Gref also put forward their views at the Summit. We therefore have plenty of excellent opportunities, but also plenty of problem areas where cooperation has to be continued. Cooperation has to be on an equal basis, and one where there is mutual respect.
Mr President, EU-Russia relations are indeed highly complex. On the one hand, Russia is a strategic partner, and on the other hand it is a common neighbour. We have to find a balance between these two very important elements.
Second, with regard to the issue of meat, we have worked very hard with the Poles and with the Russians, but we as a Commission do not even have an official responsibility for that. We are responsible for imports, but we are not responsible for exports. Sometimes these things matter; for instance we have asked for trilateral committees. That is what we have offered. We have asked why we do not sit down together trilaterally and try to find a solution. At the end of a lengthy discussion, as regards illegally imported meat from third countries to Russia - it was not about Polish meat, I can only subscribe to that - Mr Putin agreed that he will now instruct his agriculture minister to work more intensively with the Poles. I hope that means the path towards finding a solution is clear.
Unfortunately, I do not think we have more legal possibilities. Our colleague's comments on the WTO were very true. This will give us more legal possibilities.
I am also happy to tell you that today we adopted the Neighbourhood Policy communication, which will be coming to Parliament in a few days' time. I will officially present it to the media on Monday, because today we had the discussion on Turkey.
We are also talking about cooperation around the Black Sea. I wanted to mention that, because it came up in the debate. We think it is highly important to have the neighbours to the east together with the Black Sea cooperation - that means Turkey and Russia together. In the end, we have to re-engage and find solutions together.
In this new agreement, there will also be the whole issue of energy. Many of those issues have already been addressed. The other day we had a very important energy conference in Brussels, and there is a whole set of different ideas on transparency, reciprocity and legal certainty for investments. That progress was made at Lahti, and that progress also has to be incorporated into our agreement, because we need a stable market of technology and a stable market that will help all of us using Russian revenues and resources, and help our own possibilities as consumers.
Let me also say that we have shown the highest possible level of solidarity with Poland. I do not accept that this has not been done at the maximum possible level. On the other hand, we want to go on working, so I think we have to have this complex, balanced relationship.
It was a very frank and open meeting. That is always good. I prefer a frank and open talk, and having a chance to solve one issue, maybe solving others the next time around.
The debate is closed.
The vote will take place during the December part-session.
Written statements (Rule 142)
(PL) I would like to express my grave concern about the ban on the import of plant and animal products from Poland that the Russian Federation has imposed over the last 12 months. I appeal to the European Commission to take more decisive action to resolve the problem. In view of the impasse in relations with Moscow it would seem that the best way forward is for this matter to be dealt by Russia and the European Union at the highest political level.
Given the difficulties concerning trade in agricultural products with Russia, I believe it would be appropriate to empower the European Commission to determine trade policy as a whole, encompassing not just import-related, but also export-related issues. The whole of the EU may well experience difficulties trading with Russia, not just Poland, Romania and Bulgaria. The existing principles of separation of access to third country markets by individual Member States result in an uneven playing field for exports and discriminatory treatment of certain Member States.
The division of competences regarding imports and exports appears to run counter to the principles of the single market and the provisions of Article 133 of the Treaty Establishing the European Community, according to which the common commercial policy must be based on uniform principles, relating to export policy amongst other matters. In addition, current European Commission practices should be improved, so that it does not take unduly long to resolve any problems that may arise, and to allow a swift response to unexpected situations.
(FR) Those who take the hardest line against Russia today are often those who, for a long time, denied the existence of the gulag, the totalitarian nature of communism and the threat of Soviet imperialism.
For 74 years, the communists violated the most fundamental freedoms and solidarity, going as far as to force children to denounce their parents. It is not surprising that, coming out of this nightmare, Russian democracy is not yet perfect.
Our democracies are no better. In France, for example, the Front National, representing over 15% of the electorate, has no representatives in the National Assembly, and the parties in power want to prevent its candidate, Jean-Marie Le Pen, from standing in the Presidential election.
Unlike Turkey, which the Europe of Brussels wants to welcome, Russia is a fully European nation. United by the same Helleno-Christian roots, our peoples are also sadly united by the same threats: falling birth rates and immigration, materialism and Islamism. The time has now come to reunite the Eastern and Western branches of our civilisation, beyond the dividing line of Theodosius, to reconcile the heirs of Saint Benedict with those of Saint Cyril.
(PL) Russia is a very important neighbour of the European Union, and the European Union is an important partner for Russia. For this partnership to be sound and genuine, Russia needs to understand the nature of the EU, and the EU ought to help it to do so. The European Union is based on the principle of solidarity among its members. Consequently, this policy of sowing dissent between Member States of the Union and Russia's use of bilateral contacts to exert pressure on certain Member States is something we cannot tolerate.
To put this another way, Polish meat is also European meat. The unjustified ban on the export of Polish meat to Russia is a problem for the EU as a whole, not a matter for bilateral relations between Poland and Russia. Upon investigation it emerged that the doctored meat certificates, which served as the pretext for placing the embargo on Polish meat, involved meat produced in the USA and exported to Russia via Lithuania. The embargo was therefore a political measure.
I am glad the Finnish Presidency is choosing its words carefully and describing cooperation between Russia and the EU over energy in terms of positive interdependence. The question arises, however, as to what that really means and how the Russians would understand being positive and interdependent. In order to avoid disagreements over interpretation it would be best to include the main elements of the Charter and the Transit Protocol in the new Partnership and Cooperation Agreement between Russia and the EU. This would ensure liberalisation of gas supplies from Central Asia through Russian territory.